 1
 2
 3
 4                                                                   JS-6
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BOBBIE LEE HOUSTON,                 )     NO. CV 18-10267-MWF (AS)
11                                       )
                     Petitioner,         )
12                                       )
               v.                        )          JUDGMENT
13                                       )
     JOHN SUTTON, Warden                 )
14                                       )
                     Respondent.         )
15                                       )
                                         )
16
17
          Pursuant   to    the   Order       Accepting   Findings,   Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
               DATED: April 6, 2020
24
25
26
27                                           MICHAEL W. FITZGERALD
                                         UNITED STATES DISTRICT JUDGE
28
